Case 1:21-cv-01894-WFK-SJB Document 11-1 Filed 05/24/21 Page 1 of 1 PageID #: 63




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                              X

 JAKUB MADEJ,                                         l:21-cv-01894(WFK)(SJB)
                            Plaintiff,
                     V.                               DEFAULT JUDGMENT

 SYNCHRONY FINANCIAL,
                            Defendants.

                                              X


       On May 24, 2021, plaintiff applied for a default judgment against the
 defendant Synchrony Financial. Based on the application and the accompanying
 affidavit, it appears that Synchrony Financial was properly served but did not
 appear within the time allotted for answer. Synchrony Financial is thus in default
 for not appearing. It further appears that Synchrony Financial is not an infant or
 an incompetent person or in military service. It further appears that the plaintiffs
 claim is for a sum certain, and all costs sought to be taxed have been actually
 incurred in this action. Having considered the Motion and the declarations filed in
 support thereof, it is hereby ORDERED as follows:
 1.    Judgment is entered under Federal Rule of Civil Procedure 55(b)(1) against
       Synchrony Financial in the principal amount of $1,144,000, together with
       costs in the amount of $417, for a total judgment of $1,144,417.
 2.    This judgment will bear interest at the judgment rate from the date of this
       judgment until paid.

 Dated: May        ,2021.                         DOUGLAS C. PALMER
         New York, NY                              Clerk of Court


                                            By:
                                                  Deputy Clerk
